Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stacked copper filled laser vias are shifted from each other in a staggered manner” and “wherein axes of interconnected, stacked copper filled laser vias are shifted from each other in a staggered manner, in particular substantially in the same direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
“wherein the at least one copper filled laser via has an axis which is shifted from an axis of the vertical through connection, 
wherein axes of interconnected, stacked copper filled laser vias are shifted from each other in a staggered manner, in particular substantially in the same direction” as described in the specification or as should be described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5" and "6" have both been used to designate the same layer, insulating layer 5.  
In addition, the claimed component has not been labeled in the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9: states: “wherein axes of interconnected, stacked copper filled laser vias are shifted from each other in a staggered manner, in particular substantially in the same direction”.
Claim 18 states: “wherein the at least one copper filled laser via has an axis which is shifted from an axis of the vertical through connection, 

However, the specification failed to disclose how the staggered manner is applied to the via and in which direction.
The specification needs to include the claimed features or the claimed feature canceled from the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 9 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Clam 6 states: “wherein a plurality of N vias is provided and the active silicon layer connects at least one vertical through connection to n vias, 

The “plurality of N vias” is not clearly distinguishable from the “n vias”.
The plurality of “M vertical through connections” is not clearly distinguishable from the “m vertical through connections”.

Claim 18 states: “wherein a plurality of N vias is formed and the active silicon layer connects at least one vertical through connection to n vias, 
wherein n < N, and a plurality of M vertical through connections is formed and the active silicon layer connects at least one via to m vertical through connections, 
wherein m < M”.
“M vertical through connections” is not clearly distinguishable from the “m vertical through connections”.
The “plurality of N vias” is not clearly distinguishable from the “n vias”.
For purpose of examination, Examiner considers that the “< “ and “>” are equivalent to  “<= “ and “>=”.

Claim 9: states: “wherein axes of interconnected, stacked copper filled laser vias are shifted from each other in a staggered manner, in particular substantially in the same direction”.
Claim 18 states: “wherein the at least one copper filled laser via has an axis which is shifted from an axis of the vertical through connection, 

However, the specification failed to disclose how the staggered manner is applied to the via and in which direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yee et al. (US 2013/0058067 A1).
Regarding independent claim 14 and claim 1: Yee teaches (e.g., Fig. 5, [0031]-[0033]) a method of manufacturing a component carrier, comprising: 
forming a stack having at least one electrically conductive layer structure ([0032]: TSVs 125, as described above in conjunction with FIG. 1; [0013] For clarity, identical reference numbers have been used, where applicable, to designate identical elements that are common between figures. It is contemplated that features of one embodiment may be incorporated in other embodiments without further recitation; [0020]: 111) and/or at least one electrically insulating layer structure ([0020]: 117); 

forming at least one vertical through connection ([0032]: 125) extending between two opposing main surfaces (top and bottom surfaces) of and through the component (102). 
Regarding claim 15 and claim 2: Yee teaches the claim limitation of the method according to claim 14, on which this claim depends, further comprising:
forming a first via ([0018]: 123) in the least one electrically insulating layer structure (117) arranged adjacent to one main surface (top surface) of the two opposing main surfaces of the component (102),
wherein the first via (123) is connected to the vertical through connection (125).
Regarding claim 16 and claim 3: Yee teaches the claim limitation of the method according to claim 15, on which this claim depends, further comprising:
forming a second via ([0018]: 123) in a second electrically insulating layer structure (117) arranged adjacent to a second main surface (bottom surface) of the component, 
the second main surface of the component being opposed to the first main surface of the component (Fig. 5: bottom surface is opposite the top surface),
wherein the second via (bottom via 123) is connected to the vertical through connection (125). 
Regarding claim 17 and claim 4: Yee teaches the claim limitation of the method according to claim 15, on which this claim depends, further comprising:
forming the vertical through connection to be aligned to the first via (the vertical through connection 125 is aligned with the first via/top via 123).
Regarding claim 10: Yee teaches the claim limitation of the component carrier according to claim 1, on which this claim depends,
wherein the vertical through connection is an inlay (vertical through connection 125 is inlaid in the device 102). 
Regarding claim 13: Yee teaches the claim limitation of the component carrier according to claim 1, on which this claim depends, comprising at least one of the following features: 
the component is at least one of a semiconductor component and a silicon chip ([0018] and [0031]: 102 is a semiconductor component);
the component carrier comprises at least one component being surface mounted on and/or embedded in the component carrier (component 102 embedded in the component carrier 119/117), 
wherein the at least one component is in particular selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip ([0031]: memory chip is a storage device); 

wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or bismaleimide-triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide ([0021]-[0022]: FR4); 
wherein the component carrier is shaped as a plate ([0021]-[0023]: the laminated substrate/layers are shaped as a plate); 
wherein the component carrier is configured as one of the group consisting of a printed circuit board, a substrate, and an interposer ([0032]: substrate 110]);
wherein the component carrier is configured as a laminate-type component carrier ([0021]-[0023]: laminate type component carrier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (US 2011/0159639 A1) in view of Tuominen (US 2018/0288879 A1).
Regarding claim 5: Yee teaches the claim limitation of the component carrier according to claim 1, on which this claim depends.
Yee does not expressly teach that
contacts of the component carrier have a first pitch and contacts of the component have a second pitch, 
wherein the first pitch is substantially equal to the second pitch. 
Tuominen teaches (e.g., Figs. 2A-2B) a component carrier ([0093]: 200) comprising contacts ([0093]: 258) having a first a first pitch (spacing between contacts 258) and a component contacts ([0093]: contacts 223 of component 207) having a second pitch (spacing between component contacts),
wherein the first pitch is substantially equal to the second pitch (spacing between contacts 258 is substantially equal to contacts 223 of component 207).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yee, the contacts of the component carrier having a first pitch and contacts of the component having a second pitch, 
Regarding claim 7: Yee teaches the claim limitation of the component carrier according to claim 1, on which this claim depends.
wherein the vertical through connection is connected at at least one of an upper end and a lower end by at least one copper filled laser via (Yee: [0019]: copper-filled vias 123, [0023]).
Yee does not expressly teach in particular, an array of stacked copper filled laser vias.
Tuominen teaches (e.g., Figs. 2A-2B) a component carrier comprising vias ([0093]: 224/258/223/257), and in particular an array of stacked copper filled laser vias ([0093]: 224/258/223/257 are in a stacked configuration).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the component carrier of Yee, the array of stacked copper filled laser vias, as taught by Tuominen, for the purpose of reducing the interconnect contact resistance and thus improve device signal speed.
Regarding claim 8: Yee and Tuominen teach the claim limitation of the component carrier according to claim 7, on which this claim depends,
Yee as modified by Tuominen teaches that the at least one copper filled laser via (Tuominen: [0093]: 224/258/223/257) has an axis which is shifted from an axis of the vertical through connection (Yee: 125, horizontal axis shift from vertical through connection to the at least one copper filled laser via). 

Regarding claim 9: Yee and Tuominen teach the claim limitation of the component carrier according to claim 7, on which this claim depends,
Yee as modified by Tuominen teaches that axes of interconnected, stacked copper filled laser vias are shifted from each other in a staggered manner, in particular substantially in the same direction (Tuominen: [0093]: 224/258/223/257 the vias are staggered in the vertical axis). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (US 2011/0159639 A1) in view of Greer et al. (US 3,881,971 A).
Regarding claim 6: Yee teaches the claim limitation of the component carrier according to claim 1, on which this claim depends.
Yee does not teach that the component carrier further comprises
an active silicon layer at least on one of the two opposing main surfaces of the component, 
wherein a plurality of N vias is provided and the active silicon layer connects at least one vertical through connection to n vias, 
wherein n < N, and a plurality of M vertical through connections is provided and the active silicon layer connects at least one via to m vertical through connections, wherein m < M. 

an active silicon layer (Col. 4, Lines 24-42: #20) at least on one of the two opposing main surfaces of the component (on the active region of the component). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yee, the an active silicon layer at least on one of the two opposing main surfaces of the component, as taught by Greer, so as to serve as a via hole etchant stop during etching of via holes in the overlying passivating layer. This prevents degradation to the underlying stripe by the etchant used to form the via holes. Another significant advantage is that the aluminum in the via holes is covered with a thin silicon layer which prevents the formation of Al.sub.2 O.sub.3 on the surface of the stripe which would occur in conventional techniques. The silicon serves as a protective layer preventing oxidation. Still another advantage is that the silicon layer reduces the reflectivity of the aluminum which is important in forming accurate photoresist layers used to mask the interconnection pattern (Greer: Col. 6, Lines 26-41).
The silicon layer (Greer: 20) of Yee as modified by Greer is formed on all the surface of the device (19/42/54) to prevent oxidation of the metal layer. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the device of Yee as modified by Greer, and arrive at “wherein a plurality of N vias is provided and the active silicon layer connects at least one vertical through connection to n vias, wherein n < N, and a 
The number of vias and vertical through connections and via structure had already been taught, as shown above.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (US 2011/0159639 A1).
Regarding claim 11: Yee teaches the claim limitation of the component carrier according to claim 1, on which this claim depends,
wherein at least one vertical through connection (125) is formed by etching, in particular by ion etching.
Applicant is reminded that a "product" is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); 
In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that Applicant has burden of proof in such cases as the above case law makes clear; see MPEP § 2113.
Regarding claim 12: Yee teaches the claim limitation of the component carrier according to claim 1, on which this claim depends,
wherein the at least one vertical through connection (125) is formed by at least one of mechanical drilling and laser drilling. 
Applicant is reminded that a "product" is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); 
In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that Applicant has burden of proof in such cases as the above case law makes clear; see MPEP § 2113.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (US 2011/0159639 A1) in view of Greer et al. (US 3,881,971 A), Lin et al. (US 2013/0075924 A1) and Tuominen (US 2018/0288879 A1).
Regarding claim 18: Yee teaches the claim limitation of the method according to claim 14, on which this claim depends, 
Yee does not teach that the method further comprises at least one of the following features: 

wherein a plurality of N vias is formed and the active silicon layer connects at least one vertical through connection to n vias, 
wherein n < N, and a plurality of M vertical through connections is formed and the active silicon layer connects at least one via to m vertical through connections, 
wherein m < M; 
the vertical through connection is connected at at least one of an upper end and a lower end by at least one copper filled laser via, in particular an array of stacked copper filled laser vias,
wherein the at least one copper filled laser via has an axis which is shifted from an axis of the vertical through connection, 
wherein axes of interconnected, stacked copper filled laser vias are shifted from each other in a staggered manner, in particular substantially in the same direction;
the method further comprises arranging an inlay into the component to form the vertical through connection; 
at least one vertical through connection is formed by etching, in particular by ion etching; and 
the at least one vertical through connection is formed by at least one of mechanical drilling and laser drilling.
Greer teaches (e.g., Figs. 3-7) a method comprising a component (Col. 5, Lines 6-10 and 21-23: device formed by active regions emitter region 54 and 42/19/12), the method further comprises

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yee, the an active silicon layer at least on one of the two opposing main surfaces of the component, as taught by Greer, so as to serve as a via hole etchant stop during etching of via holes in the overlying passivating layer. This prevents degradation to the underlying stripe by the etchant used to form the via holes. Another significant advantage is that the aluminum in the via holes is covered with a thin silicon layer which prevents the formation of Al.sub.2 O.sub.3 on the surface of the stripe which would occur in conventional techniques. The silicon serves as a protective layer preventing oxidation. Still another advantage is that the silicon layer reduces the reflectivity of the aluminum which is important in forming accurate photoresist layers used to mask the interconnection pattern (Greer: Col. 6, Lines 26-41).
The silicon layer (Greer: 20) of Yee as modified by Greer is formed on all the surface of the device (19/42/54) to prevent oxidation of the metal layer. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the device of Yee as modified by Greer, and arrive at “wherein a plurality of N vias is provided and the active silicon layer connects at least one vertical through connection to n vias, wherein n < N, and a plurality of M vertical through connections is provided and the active silicon layer connects at least one via to m vertical through connections, wherein m < M”. 

Lin teaches (e.g., Figs. 13a-13b) a method comprising forming a component ([0074]: 124) including a through connection ([0074]: 248),
the method further comprises arranging an inlay into the component to form the vertical through connection ([0073]-[0074]: 248 in the component itself making it an inlay into the component); 
at least one vertical through connection is formed by etching, in particular by ion etching ([0074]: DRIE is reactive ion etching process); and 
the at least one vertical through connection is formed by at least one of mechanical drilling and laser drilling ([0073]-[0074]: laser drilling).
Lin further teaches a method of forming a copper filled laser via and a copper filled laser through connection ([0073]-[0075]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yee as modified by Greer, the method of arranging an inlay into the component to form the copper filled laser vertical through connection; the at least one vertical through connection is formed by etching, in particular by ion etching; and the at least one vertical through connection is formed by at least one of mechanical drilling and laser drilling, as taught by Lin, for the purpose of forming a clean via hole without material residues and thus improve interconnection structure quality and obtain a lower resistance interconnection.
Tuominen teaches (e.g., Figs. 2A-2B) a method comprising forming a component carrier ([0093]: 200) comprising vias ([0093]: 224/258/223/257),

wherein axes of interconnected, stacked laser vias are shifted from each other in a staggered manner, in particular substantially in the same direction ([0093]: the stacked vias 224/258/223/257 are shifted from each other in a staggered manner, in particular substantially in the same direction, vertical direction).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yee as modified by Greer and Lin, for the purpose of increasing the device density by allowing a variety of device to be interconnected, and thus increase the integrated circuit capacity and functions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826